DETAILED ACTION

Claims 1, 3-9, 11-17, 19-20, and 25-28 are allowed. Claims 25-28 are new. Claims 2, 10, 18, and 21-24 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 01/25/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.
Please replace all the claims as follows (filed on 01/25/2022 as Supplemental
Response):
IN THE CLAIMS:
1. (Currently Amended) An apparatus for generating a token from data gathered from a URL, the apparatus comprising: 
	at least one processor; and 
	memory including instructions that, when executed, cause the at least one processor to at least: 
	identify the data to be encoded into the token; 
	compute a hashed string based on the data to be encoded; 
	determine a number of characters to be included in the token; 
	initialize an index counter to [[a]] the number of characters to be included 
	initialize a token value; 
	calculate a modulus of (a) the hashed string divided by (b) [[the]] a value of the index counter;
	 select a character in the hashed string at an index of the modulus; 
	add the selected character to the token value;
	 remove the selected character from the hashed string; 

	generate the token using the token value.
2. (Cancelled)
3. (Original) The apparatus of claim 1, wherein the at least one processor is to identify the data to be encoded by identifying a requested URL domain, a timestamp, and a key. 
4. (Previously Presented) The apparatus of claim 3, wherein the at least one processor is to compute the hashed string by:
	concatenating string representations of the data to be encoded together;
	calculating a SHA256 hash of a concatenated string; and
	converting the SHA256 hash into a base32 string.
5. (Original) The apparatus of claim 4, wherein the base32 string utilizes lowercase alphanumeric characters and numeric characters from zero to five.
6. (Original) The apparatus of claim 3, wherein the key is a pre-shared key.
7. (Previously Presented) The apparatus of claim 1, wherein the at least one processor is to identify the data to be encoded by identifying metadata regarding an origin of a destination site request.

9. (Currently Amended) At least one non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least:
identify data to be encoded into a token;
compute a hashed string based on the data to be encoded;
determine a number of characters to be included in the token;
initialize an index counter to [[a]] the number of characters to be included
in the token;
initialize a token value;
calculate a modulus of (a) the hashed string divided by (b) the value of [[the]] a 
index counter;
select a character in the hashed string at an index of the modulus;
add the selected character to the token value;
remove the selected character from the hashed string;
decrement the index counter;

to be included in the token; and
generate the token using the token value.
10. (Cancelled)
11. (Previously Presented) The at least one non-transitory computer readable storage medium of claim 9, wherein the instructions, when executed, cause the at least one processor to identify a requested URL domain, a timestamp, and a key to identify the data to be encoded.
12. (Previously Presented) The at least one non-transitory computer readable storage medium of claim 11, wherein to compute the hashed string, the instructions, when executed, cause the at least one processor to:
concatenate string representations of the data to be encoded together;
calculate a SHA256 hash of a concatenated string; and
convert the SHA256 hash into a base32 string.
13. (Original) The at least one non-transitory computer readable storage medium of claim 12, wherein the base32 string utilizes lowercase alphanumeric characters and numeric characters from zero to five.
14. (Original) The at least one non-transitory computer readable storage medium of claim 11, wherein the key is a pre-shared key.

16. (Previously Presented) The at least one non-transitory computer readable storage medium of claim 9, wherein the instructions, when executed, cause the at least one processor to determine a maximum number of characters supported in a domain label to determine the number of characters to be included in the token.
17. (Currently Amended) A method for generating a token from data gathered from a requested destination URL, the method comprising:
	identifying, by executing an instruction with a processor, the data to be encoded into the token;
	computing, by executing an instruction with the processor, a hashed string based on the data to be encoded;
	determining, by executing an instruction with the processor, a number of characters to be included in the token;
	initializing, by executing an instruction with the processor, an index counter to [[a]] the number of characters to be included
initializing, by executing an instruction with the processor, a token value;
a value of the index counter;
	selecting, by executing an instruction with the processor, a character in the hashed string at an index of the modulus;
	adding, by executing an instruction with the processor, the selected character to the token value;
	removing, by executing an instruction with the processor, the selected character from the hashed string;
	decrementing, by executing an instruction with the processor, the index counter;
	returning, by executing an instruction with the processor, the token value once a length of the token meets the number of characters to be included in the token; and
	generating, by executing an instruction with the processor, the token using the token value.
18. (Cancelled)
19. (Previously Presented) The method of claim 17, wherein identifying the data to be encoded includes identifying a requested URL domain, a timestamp, and a key.
20. (Previously Presented) The method of claim 19, wherein computing the hashed string includes:
concatenating string representations of the data to be encoded together;

converting the SHA256 hash into a base32 string.
21 - 24. (Cancelled)
25. (Previously Presented) The method of claim 20, wherein the base32 string utilizes lowercase alphanumeric characters and numeric characters from zero to five.
26. (Previously Presented) The method of claim 19, wherein the key is a pre-shared key.
27. (Previously Presented) The method of claim 17, wherein identifying the data to be encoded includes identifying metadata regarding an origin of a destination site request.
28. (Previously Presented) The method of claim 17, wherein determining the number of characters to be included in the token includes determining a maximum number of characters supported in a domain label.


Allowable Subject Matter

Claims 1, 3-9, 11-17, 19-20, and 25-28 are allowed.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks filed on 08/24/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493